ORDER OF INTERIM SUSPENSION UPON NOTICE OF GUILTY FINDING AND REJECTION OF AFFIDAVIT OF RESIGNATION

The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(ll.l)(a), files a “Notice of Guilty Finding and Request for Suspension,” asking that Respondent be immediately suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to Respondent being found guilty of a crime punishable as a felony. Respondent files an “Affidavit of Resignation” in an attempt to comply with the requirement in his plea agreement that he surrender his law license.
The Court, being duly advised and upon careful consideration of all materials submitted, now finds that Respondent has been found guilty of the following crimes punishable as a felony: one count of Perjury, a Class D Felony in violation of Indiana Code § 35-44-2-1, and with seven counts of Forgery, Class C Felonies in violation of Indiana Code § 35-43-5-2. The Court concludes that interim suspension is appropriate in these circumstances.
The Affidavit of Resignation submitted by Respondent does not comply with the requirements of Admission and Discipline Rule 23(17)(a) and is therefore rejected.
IT IS THEREFORE ORDERED that Respondent is suspended pendente lite from the practice of law in this State, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent’s attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d); and to post this Order on the Court’s website for orders concerning attorney disciplinary cases.
All Justices concur.